DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
3.       Claims 1-5, 7-8, 10 have been amended, claims 6, 9, 15 have been cancelled, claims 11-14 have been withdrawn, and claims 1-5, 7-8, 10-14 are pending as amended on 07/11/22. 
4.         The new ground of rejection set forth below for claims are necessitated by Applicant's amendment filed on 07/11/22. In particular, claim 1 has been amended to include features “between 1% and 50% by weight with respect to the total weight of the
composition” and “between 0.5% and 90% by weight, with respect to the total weight of the composition.” Now, the scope of independent claim 1 and the claims depends from claim 1 are changed. For this reason, the present action is properly made final.
5.         Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
6.         The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 
Priority
7.        This application is a 371 of PCT/FR2019/052562 10/28/2019.                 
            Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application FRANCE 1860083 10/31/2018 filed on 04/26/21.

Response to Amendment
8.         Applicant's amendment filed on 07/11/22, has been fully considered and entered. 

Response to Arguments
9.        Applicant's arguments with respect to rejection of claims 1-10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph filed on 07/11/22, have been fully considered but are moot in view of amendment. Accordingly, previous rejections have been withdrawn.
10.        Applicant's arguments with respect to rejection of claims 1-5, 7-8 under 35 U.S.C. 102(a)(1) as being anticipated by Alonso (WO 96/04348), claims 6, 9 under 35 U.S.C. 103 as being unpatentable over Alonso, and claims 5, 10 under 35 U.S.C. 103 as being unpatentable over Alonso in view of Bakeev (US 6451892) filed on 07/11/22, have been fully considered but are moot in view of amendment. Previous rejections have been withdrawn. However, in view of amendment to claims and response, a new ground(s) of rejection is made. Applicants arguments regarding the requirement of the single or both components in Alonso have been respectfully considered but are not persuasive because Alonso expressly discloses the composition comprises (co)polymer component such as poly(vinylpyrrolidone-co-acrylamide) or vinylpyrroloidone/ methacrylate copolymer and the hydrate suppression component such as polypropylene glycols (page 7, lines 5-6, page 10, lines 21-25, page 13, lines 21-22, page 22, line 4). Specifically, please See Alonso recitation “Generally, based on the total weight of the well fluid additive, the well fluid additive of the present invention will comprise in the range of about 0.1 to about 99 weight percent polymer component and in the range of about 1 to about 99.9 weight percent hydrate suppression component, based on the total weight of the polymer component and the hydrate suppression component” (page 14, lines 13-14). 

Claim Objections
11.        Claim 7 is objected to because of the following informalities:  Recitation “b)” in line 2 is redundant.  Applicants are suggested to delete the recitation “b).” Appropriate correction is required.

Claim Rejections - 35 USC § 103
12.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.       The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
14.       Claims 1-5, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Alonso (WO 96/04348).     
             Regarding claims 1-5, 7-8, Alonso discloses a hydrate inhibiting composition comprising copolymers such as poly(vinylpyrrolidone-co-acrylamide) or vinylpyrroloidone/methacrylate copolymer and polyether such as polypropylene glycols having molecular weight in the range of about 100 to about 1200 (page 7, lines 5-6, page 10, lines 21-25, page 13, lines 21-22, page 22, line 4). Alonso further discloses copolymer components in an amount of from about 0.1 to about 99 wt% (page 14, lines 13-14), encompassing instant claim range of between 1 to 50 wt% and polyether components in an amount of from about 1 to about 99.9 wt% (page 14, lines 13-14), overlapping instant claim range of between 0.5 to 90 wt%. It is well-settled that where claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 267 (CCPA 1976).
15.        Claims 5, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Alonso as applied to claims 1, 5 above, and further in view of Bakeev (US 6451892).
            Alonso includes features of claims 1, 5 above.
            Regarding claim 5, Alonso does not disclose elected species vinylcaprolactam as monomer for copolymer.
             However, Bakeev discloses a hydrate inhibitor composition comprising copolymer comprising vinylcaprolactam and functionally equivalent vinylpyrrolidone monomers (column 1, lines 15-25, column 2, lines 21-31). 
             It would have been obvious to one having ordinary skill in the art at the time the invention was made to have used the vinylcaprolactam monomer of the claims in the composition of Alonso because Bakeev teaches that the claimed vinylcaprolactam monomer and the vinylpyrrolidone monomers of Alonso are functionally equivalent and it is prima facie obvious to substitute art-recognized functional equivalents known for the same purpose, see MPEP § 2144.06; In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958).
           Regarding claim 10, Alonso does not disclose at least one organic solvent is chosen from alkyl alcohols comprising from 1 to 4 carbon atoms, glycol ethers and mixtures thereof.      
           Bakeev discloses a hydrate inhibitor composition comprising copolymer comprising vinylcaprolactam and vinylpyrrolidone monomers, and carrier solvents such as monoethylene glycol, methanol, ethanol, propanol, 1,4-butanediol, or butanol (column 1, lines 15-25, column 2, lines 21-31, column 2, lines 55-57).
           At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified Alonso with the aforementioned teachings of Bakeev to provide a a hydrate inhibitor composition comprising carrier solvents such as monoethylene glycol, methanol, ethanol, propanol, 1,4-butanediol, or butanol in order to use such composition in hydrate inhibition application in oil filed technology. Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).               

Conclusion
16.      Reference Xue (WO 2016/202577) was cumulative in nature to the above rejection and thus not set forth.
17.       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807. The examiner can normally be reached 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1766